Markewich, J. (concurring).
In concurring in the opinion of Evans, J., I rely upon the simple thesis stated by Steuer, J., in Downing v Downing (32 AD2d 350, 351): "Statutes should be read to make sense wherever possible”. This is equally so of the council resolution here considered. The theme of the dissent might be stated as "a housing accommodation is a housing accommodation is a housing accommodation”. This is akin to saying that an apple is an orange because both are species of fruit. Quite obviously, the inclusion of neither of the prior specifically stated exempt classes, co-operative and condominium, under rent control "makes sense” when the actual relationship between the parties is scrutinized. The dissent says that "[b]etween these two parties there is obviously not a co-operative-co-operator relationship but something much *42closer to a conventional landlord-tenant relationship.” Quite so, but this has nothing at all to do with the actual relationship here examined. The owner of the building—the co-op corporation—plays no role whatever in this relationship. The "landlord” of the demised premises is the co-operator, the proprietary lessee; the "tenant” is the co-operator’s lessee. Such a relationship is certainly more akin to that existing between the owner of a single-family dwelling and the tenant of that dwelling than that which exists between the owner of a multiple dwelling and each of the several tenants therein. And this one-to-one relationship is not and never has been subject to rent control.